PER CURIAM
Motor Vehicles Division appeals an order reversing the hearings officer’s order suspending respondent’s driving privileges pursuant to ORS 813.410. It argues, and we agree, that respondent must raise the issue of the propriety of his arrest during the evidentiary part of the hearing for it to be considered. Bish v. MVD, 97 Or App 648, 776 P2d 1320 (1989).
Reversed and remanded with instructions to reinstate suspension order pursuant to Wimmer v. MVD, 83 Or App 268, 730 P2d 1297 (1986).